ORDER
PER CURIAM.
DeWarren Fountain Bey (hereinafter, “Movant”) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends that the motion court erred in denying his Rule 24.085 motion in that the trial court improperly applied the escape rule and he was not granted the opportunity to withdraw his guilty pleas. We affirm.
We reviewed the briefs of the parties and the record on appeal. The judgment of the court is supported by the evidence and thus, not clearly erroneous. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).